Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Isaac Zaghi on April 15, 2021.

The application has been amended as follows: 

1. (Currently amended) A syringe handle comprising: 
a hub portion defining an outer surface, an inner surface, a top surface and a bottom surface, the inner surface being curved and configured to receive a portion of a syringe body; and 
a grip portion including a first arm and a second arm, 
each of the first arm and the second arm being connected to and extending from the outer surface of the hub portion; 
the first arm having a first arm distal end biased toward the top surface of the hub portion; and 
the second arm having a second arm distal end biased toward the bottom surface of the hub portion, [[and]] 
wherein in a first operational position the top surface of the hub portion abuts a flange of a syringe and in a second operational position the bottom surface of the hub portion abuts the flange of the syringe, and
wherein the entire syringe handle is monolithic.

13. (Cancelled)
15.-20. (Cancelled)
26. (Cancelled)
28.-29. (Cancelled)
32. (New) A syringe handle comprising: 
a hub portion defining an outer surface, an inner surface, a top surface and a bottom surface, the inner surface being curved and configured to receive a portion of a syringe body; and 
a grip portion including a first arm and a second arm, 
each of the first arm and the second arm being connected to and extending from the outer surface of the hub portion; 
the first arm having a first arm distal end biased toward the top surface of the hub portion; and
 the second arm having a second arm distal end biased toward the bottom surface of the hub portion, and 
wherein in a first operational position the top surface of the hub portion abuts a flange of a syringe and in a second operational position the bottom surface of the hub portion abuts the flange of the syringe, 
wherein the syringe handle is configured to freely rotate circumferentially about the syringe in the first operational position and in the second operational position, and 
wherein in the first operational position and in the second operational position, the syringe handle is configured to permit the user to depress a plunger of the syringe by placing the thumb on the plunger and a number of fingers on the first arm and second arm to deliver the contents of the syringe.

Reasons for Allowance
Claims 1, 3-7, 9-12, 22, 25, 27, and 30-32 are allowable. Claims 3-5 and 12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species, as set forth in the Office action mailed on June 29, 2020, is hereby withdrawn and claims 3-5 and 12 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a syringe handle comprising a first arm having a first arm distal end biased toward a top surface of a hub portion and a second arm having a second arm distal end biased toward a bottom surface of the hub portion, wherein in a first operational position the top surface of the hub portion abuts a flange of a syringe and in a second operational position the bottom surface of the hub portion abuts the flange of the syringe, and wherein the entire syringe handle is monolithic.  Regarding claim 31, the prior art of record does not teach or otherwise render obvious in combination with all claim limitations a syringe handle comprising a first arm having a first arm distal end biased toward a top surface of a hub portion and a second arm having a second arm distal end biased toward a bottom surface of the hub portion, wherein the first arm and the second arm of the grip portion comprise an elliptic cylinder.  Regarding claim 32, the prior art of record does not teach or otherwise render obvious in combination with all claim .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783